Exhibit 10.1

EXECUTION VERSION

UBS AG, STAMFORD BRANCH

600 Washington Boulevard

Stamford, Connecticut 06901

UBS SECURITIES LLC

1285 Avenue of the Americas

New York, New York 10019

May 7, 2017

Sabra Health Care Limited Partnership

c/o Sabra Health Care REIT, Inc.

18500 Von Karman Avenue, Suite 550

Irvine, California 92612

Attention: Chief Financial Officer

Project Purple Rain

$550,000,000 Bridge Facility

Commitment Letter

Ladies and Gentlemen:

Sabra Health Care Limited Partnership (“you” or the “Borrower”) has advised UBS
AG, Stamford Branch (“UBS Bank”) and UBS Securities LLC (“UBS Securities” and,
together with UBS Bank, collectively, the “Agents”, “we”, “us” or “UBS”) that
you intend to consummate the Transaction (such term and each other capitalized
term used but not defined herein having the meaning assigned to such term in the
Transaction Description attached hereto as Exhibit A or in the Term Sheets
referred to below).

1. Commitments.

In connection with the foregoing, UBS Bank is pleased to advise you of its
commitment to, if the Requisite Consents (as defined in Exhibit A) to the
Amendment (as defined in Exhibit A) are not obtained by the Closing Date,
provide the entire principal amount of the Bridge Facility, upon the terms and
subject only to the conditions expressly set forth in this commitment letter
(together with the exhibits, schedules and annexes attached hereto, this
“Commitment Letter”) and in the Summary of Principal Terms and Conditions
attached hereto as Exhibit B (the “Summary of Terms” and, together with
Exhibit C attached hereto, the “Term Sheets”); provided that the amount of our
commitments hereunder for the Bridge Facility shall be automatically reduced on
a pro rata basis at any time after the date hereof as set forth in the section
titled “Mandatory Repayments and Commitment Reductions” in Exhibit B hereto.



--------------------------------------------------------------------------------

2. Titles and Roles.

You hereby appoint (a) UBS Securities to act, and UBS Securities hereby agrees
to act, as sole bookrunner and sole lead arranger for the Bridge Facility (in
such capacity, the “Lead Arranger”) and (b) UBS Bank to act, and UBS Bank hereby
agrees to act, as sole administrative agent and collateral agent for the Bridge
Facility, in each case upon the terms and subject to the conditions set forth in
this Commitment Letter. Each of UBS Securities and UBS Bank will perform the
duties and exercise the authority customarily performed and exercised by it in
the foregoing roles.

In connection with the syndication of the Bridge Facility, at the Lead
Arranger’s option, UBS Securities and/or one or more affiliates thereof may also
be designated as “Syndication Agent”, “Documentation Agent” or such other titles
as may be deemed appropriate or desirable by the Lead Arranger. In addition, the
Lead Arranger shall have the right (with your consent) to award one or more of
the roles or titles described above, or such other titles as may be determined
by the Lead Arranger in connection with the Bridge Facility, to one or more
other Existing Corvette Debtholders and/or Lenders (each as defined below) or
affiliates thereof, in each case as determined by the Lead Arranger in its sole
discretion with your consent. You agree that, except as contemplated above, no
other agents, co-agents or arrangers will be appointed, no other titles will be
awarded and no compensation (other than that expressly contemplated by this
Commitment Letter and the Fee Letter referred to below) will be paid in
connection with obtaining any commitment to the Bridge Facility unless you and
we shall so agree.

3. Syndication.

We reserve the right, prior to and/or after the execution of definitive
documentation for the Bridge Facility (the “Credit Documentation”), to syndicate
all or a portion of our commitments with respect to the Bridge Facility to a
group of banks, financial institutions and other lenders (together with UBS
Bank, the “Lenders”) identified by us with your consent (not to be unreasonably
withheld or delayed) pursuant to a syndication to be managed exclusively by the
Lead Arranger. All aspects of the syndication of the Bridge Facility, including,
without limitation, timing, potential syndicate members to be approached,
titles, allocations and division of fees, shall be determined by (and
coordinated exclusively through) the Lead Arranger in consultation with you.

Without limiting your obligations to assist with syndication efforts as set
forth herein, we agree that neither the commencement nor the completion of such
syndication is a condition to the commitments of UBS Bank hereunder and in no
event shall the commencement or successful completion of syndication of the
commitments constitute a condition precedent to the availability of the Bridge
Facility on the Closing Date. We further acknowledge and agree that in
connection with the closing of the Acquisition (as defined in Exhibit A) you
intend to amend or amend and restate (a) the Existing Credit Agreement (as
defined in Exhibit B) with Bank of America, N.A. (“BofA”), as Administrative
Agent, and (b) the Credit and Guaranty Agreement, dated as of August 17, 2015,
among Care Capital Properties, LP (“Care Capital LP”), Care Capital Properties,
Inc. (“Care Capital”), Care Capital Properties GP, LLC (“Care GP”), certain
subsidiaries of Care Capital LP from time to time party thereto as guarantors,
the lending

 

-2-



--------------------------------------------------------------------------------

institutions party thereto from time to time as Lenders, and BofA, as
Administrative Agent in connection with the revolving credit facility and the
term A-2 loan facility thereunder (collectively, the “Primary Corvette Credit
Facilities” and, together with the Existing Credit Agreement, collectively, the
“Primary Credit Facilities”). We also understand and agree that BofA may not
participate in any such amendments or amendments and restatements and the
Administrative Agent under the amended and restated Primary Credit Facilities
may be one or more financial institutions other than BofA (such other financial
institutions in such capacity, the “Alternative Administrative Agents”).
Notwithstanding anything to the contrary contained herein, we hereby agree to
use commercially reasonable efforts to consult with BofA and/or any of its
affiliates (or if applicable, the Alternative Administrative Agents) in
connection with any syndication of the Bridge Facility in order to coordinate
such syndication with the amendment and/or amendment and restatement of the
Primary Credit Facilities which will become effective as of the closing of the
Acquisition.

If we elect to pursue syndication efforts with respect to the Bridge Facility
after your execution and delivery to us of this Commitment Letter and, until 60
days after the Closing Date, you agree actively to assist us in completing a
syndication that is reasonably satisfactory to us. Such assistance shall include
(a) subject to the last sentence of the immediately preceding paragraph, your
using commercially reasonable efforts to ensure that any syndication efforts
benefit from your, the Parent Group’s and the Company’s existing lending and
investment banking relationships, (b) direct contact between your senior
management, representatives and non-legal advisors (and your using commercially
reasonable efforts to cause direct contact between senior management,
representatives and non-legal advisors of the Parent Group and the Company), on
the one hand and the proposed Lenders and rating agencies identified by the Lead
Arranger on the other hand, at times and places reasonably requested by the Lead
Arranger, (c) assistance by you (and your using commercially reasonable efforts
to cause the assistance by the Parent Group) in the prompt preparation of a
Confidential Information Memorandum for the Bridge Facility and one (1) set of
other marketing materials and information reasonably deemed necessary by the
Lead Arranger to complete a successful syndication for delivery to potential
syndicate members and participants, including, without limitation, estimates,
forecasts, projections and other forward-looking financial information regarding
the future performance of the Parent and its subsidiaries (including the
Company) (collectively, the “Projections”), (d) the hosting, with the Lead
Arranger, of one meeting with prospective Lenders at a reasonable time and
location to be mutually agreed (and one additional meeting which may be held by
conference call), (e) your using commercially reasonable efforts to obtain, when
requested by the Lead Arranger and prior to the launch of the Bridge Facility,
ratings for the Bridge Facility (but no specific ratings) from each of S&P and
Moody’s and a public corporate rating and a public corporate family rating (but
no specific rating) from S&P and Moody’s, respectively and (f) at any time prior
to the earlier of (x) the later of (1) Successful Syndication and (2) the
Closing Date and (y) 60 days following the Closing Date, your ensuring (or, in
the case of the Parent Group and the Company, your using commercially reasonable
efforts to ensure) that there will not be any announcement, issuance, offering,
placement or arrangement of any debt securities or commercial bank or other
credit facilities (including refinancings and renewals of debt but excluding the
(i) Amendment, (ii) the Bridge Facility, (iii) the amended Primary Credit
Facilities, (iv) amendments to the existing Parent credit facilities that are
materially consistent with the amendments contained in the Amendment,
(v) indebtedness incurred in the ordinary course of business consistent with
past practices and permitted by the terms of the Existing Corvette

 

-3-



--------------------------------------------------------------------------------

Facilities, the existing Parent credit facilities or the amended Primary Credit
Facilities, and (vi) indebtedness incurred as permitted under the Acquisition
Agreement of, or on behalf of, the Parent, the Borrower, the Company or any of
your or their subsidiaries) if such announcement, issuance, offering, placement
or arrangement would reasonably be expected to materially impair the primary
syndication of the Bridge Facility.

You hereby acknowledge that (a) the Agents (and/or, in the case of the
Amendment, the existing administrative agent or trustee, as applicable, under
the Existing Corvette Facilities (the “Existing Agents”) will make available
Information (as defined below) and the Projections, and the Bridge Facility
referred to in the paragraph below, to the proposed syndicate of Lenders (as
applicable) by transmitting such Information, Projections and documentation
through Intralinks, SyndTrak Online, the internet, email or similar electronic
transmission systems and (b) certain of the Lenders may be “public side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Parent, the Company or their respective subsidiaries or any of
their respective securities). You agree, at the request of the Lead Arranger, to
assist in the prompt preparation of a version of the Confidential Information
Memorandum and other marketing materials and presentations to be used in
connection with the syndication of the Bridge Facility consisting exclusively of
information and documentation that is either (i) publicly available or (ii) not
material with respect to the Parent Group, the Company or their respective
subsidiaries or any of their respective securities for purposes of foreign,
United States Federal and state securities laws (all such information and
documentation being “Public Lender Information” and with any information and
documentation that is not Public Lender Information being referred to herein as
“Private Lender Information”).

It is understood that in connection with your assistance described above,
customary authorization letters will be included in any such Confidential
Information Memorandum that authorize the distribution thereof to prospective
Lenders, represent that the additional version of the Confidential Information
Memorandum does not include any material non-public information and exculpate us
with respect to any liability related to the use of the contents of such
Confidential Information Memorandum or any related offering and marketing
materials by the recipients thereof and exculpate you and the Parent Group with
respect to any liability related to the misuse of the contents of such
Confidential Information Memorandum or any related offering and marketing
materials by the recipients thereof. Before distribution of any such
Confidential Information Memorandum or any related offering and marketing
materials, each document to be disseminated by the Lead Arranger (or any other
Agent or the Existing Agents, as applicable) to Lender in connection with the
Bridge Facility (as applicable) will be identified by you as either
(i) containing Private Lender Information or (ii) containing solely Public
Lender Information.

You further agree that the following documents may be distributed as Public
Lender Information, unless you advise the Lead Arranger (and/or the Existing
Agent, as appropriate) in writing (including by email) within a reasonable time
prior to their intended distribution that such materials should only be
distributed as Private Lender Information: (a) administrative materials prepared
by the Lead Arranger for prospective Lenders (such as a lender meeting
invitation, bank allocation, if any, and funding and closing memoranda, as
applicable), (b) customary marketing term sheets and notification of changes in
the terms and conditions of the Bridge Facility and (c) drafts and final
versions of the Credit Documentation.

 

-4-



--------------------------------------------------------------------------------

4. Information.

You represent and warrant (to your knowledge as to any such information relating
to the Parent Group or the Company) that (a) no written information which has
been or is hereafter furnished by you or on your behalf in connection with the
transactions contemplated hereby (other than the Projections, other forward
looking information and information of a general economic or industry specific
nature) (such written information being referred to herein collectively as the
“Information”) together with all of the reports and documents filed or furnished
by the Parent Group and the Company and their subsidiaries with the SEC, taken
as a whole contained (or, in the case of Information furnished after the date
hereof, will contain), as of the time it was (or hereafter is) furnished, any
material misstatement of fact or omitted (or will omit) as of such time to state
any material fact necessary to make the statements therein taken as a whole not
materially misleading, in light of the circumstances under which they were (or
hereafter are) made (after giving effect to all supplements and updates provided
thereto) and (b) the Projections that have been or will be made available to the
Lead Arranger by you or any of your representatives have been or will be
prepared in good faith based upon assumptions that you believe to be reasonable
at the time made and at the time such Projections are made available to the Lead
Arranger, it being recognized by the Agents that such Projections are not to be
viewed as facts and that actual results during the period or periods covered by
any such Projections may differ materially from the projected results, and that
no assurance can be given that the projected results will be realized. For the
avoidance of doubt, you will not be required by this Commitment Letter to
provide any information to the extent that the provision thereof would violate
any laws, rules or regulations, or any obligations of confidentiality binding
upon you or any of your affiliates. You agree that if at any time prior to the
earlier of (x) 60 days after the Closing Date and (y) the Successful Syndication
of the Bridge Facility, any of the representations and warranties in the
preceding sentence would be incorrect (to your knowledge as to Information
relating to the Parent Group or the Company) in any material respect if the
Information and Projections were being furnished, and such representations and
warranties were being made, at such time, then you will promptly supplement the
Information and the Projections so that such representations and warranties will
be (to your knowledge as to Information relating to the Parent Group or the
Company) correct in all material respects under those circumstances; provided,
that any such supplementation shall cure any breach of such representations. You
understand that in arranging and syndicating the Bridge Facility, we will be
entitled to use and rely on the Information and the Projections without
responsibility for independent verification thereof and do not assume
responsibility for the accuracy or completeness of the Information or the
Projections. Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letter, none of the making of any representation
under this Section 4, the provision of any supplement thereto, nor the accuracy
of any such representation or supplement shall constitute a condition precedent
to the availability and initial funding of the Bridge Facility on the Closing
Date.

5. Conditions Precedent.

UBS Bank’s commitment to provide the entire amount of the Bridge Facility, and
each Agent’s agreement to perform the services described herein, are subject
only to the conditions set forth on Exhibit C hereto and upon satisfaction (or
waiver) of such conditions, the initial funding of the Bridge Facility shall
occur; it being understood and agreed that there are no other

 

-5-



--------------------------------------------------------------------------------

conditions (implied or otherwise, including compliance with the terms of this
Commitment Letter, the Fee Letter or the Credit Documentation) to the
commitments hereunder.

Notwithstanding anything herein (including each of the exhibits attached
hereto), the Fee Letter, the Credit Documentation or any other letter agreement
or other undertaking concerning the financing of the Transactions to the
contrary, the terms of the Credit Documentation will be such that they do not
impair the funding of the Bridge Facility on the Closing Date if the conditions
set forth in Exhibit C hereto are satisfied.

The provisions of this Section 5 and Exhibit C hereto are referred to as the
“Funds Certain Provisions”.

6. Fees.

As consideration for UBS Bank’s commitment hereunder, and each Agent’s agreement
to perform the services described herein, you agree to pay (or cause to be paid)
to each Agent the fees to which such Agent is entitled set forth in this
Commitment Letter and in the fee letter dated the date hereof and delivered
herewith with respect to the Bridge Facility (the “Fee Letter”).

7. Expenses; Indemnification.

To induce each Agent to issue this Commitment Letter and to proceed with the
Credit Documentation, you hereby agree that all fees and expenses (including the
reasonable and documented out-of-pocket fees and expenses of counsel and
consultants) of each Agent and its respective affiliates arising in connection
with the Bridge Facility and the preparation, negotiation, execution, delivery
and enforcement of this Commitment Letter, the Fee Letter and/or the Credit
Documentation (including in connection with our due diligence and syndication
efforts) shall be for your account (and that you shall from time to time upon
request from any Agent reimburse such Agent and its respective affiliates for
all such fees and expenses paid or incurred by them), whether or not the
Transaction (or any component thereof) is consummated or the Bridge Facility is
made available, the Requisite Consents are obtained or the Credit Documentation
is executed; provided that you shall only be responsible for the reasonable and
documented out-of-pocket fees and expenses of one primary counsel acting for the
Agents (collectively) for the Bridge Facility (which shall be as identified in
the Summary of Terms), one regulatory counsel and one local counsel for each
relevant jurisdiction as may be necessary or advisable in the reasonable
judgment of the Agents. You further agree to indemnify and hold harmless each
Agent and each other agent or co-agent (if any) designated by the Lead Arranger
with respect to the Bridge Facility (each, a “Co-Agent”), each Lender (including
in any event UBS Bank) and their respective affiliates and each director,
officer, employee, representative and agent thereof (each, an “Indemnified
Person”) from and against any and all actions, suits, proceedings (including any
investigations or inquiries), claims, losses, damages, liabilities or expenses
of any kind or nature whatsoever which may be incurred by or asserted against or
involve any Agent, any Co-Agent, any Existing Corvette Debtholder, and Lender or
any other such Indemnified Person as a result of or arising out of or in any way
related to or resulting from the Transaction, this Commitment Letter or the Fee
Letter and, within ten (10) days of demand, to pay and reimburse each Agent,
each Co-Agent, each Existing Lender, each Lender and each

 

-6-



--------------------------------------------------------------------------------

other Indemnified Person for any reasonable and documented legal or other
out-of-pocket expenses paid or incurred in connection with investigating,
defending or preparing to defend any such action, suit, proceeding (including
any inquiry or investigation) or claim (whether or not any Agent, any Co-Agent,
any Existing Lender, any Lender or any other such Indemnified Person is a party
to any action or proceeding out of which any such expenses arise or such matter
is initiated by a third party or by you or any of your affiliates); provided,
however, that you shall not have to indemnify any Indemnified Person against any
loss, claim, damage, expense or liability to the extent same resulted from
(i) the gross negligence or willful misconduct of such Indemnified Person (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment), (ii) a material breach of the obligations of such Indemnified Person
or any of such Indemnified Person’s affiliates (as determined by a court of
competent jurisdiction in a final and non-appealable judgment) under this
Commitment Letter, the Term Sheet or the Fee Letter pursuant to a claim made by
you; or (iii) any proceeding that does not involve an act or omission by you or
any of your affiliates and that is brought by an Indemnified Person against any
other Indemnified Person (other than in their capacities as Agents); provided,
further, that (except as separately provided in the Existing Corvette
Facilities) you shall be responsible for the reasonable and documented
out-of-pocket fees and expenses of only one counsel for all Indemnified Persons
in connection with indemnification claims arising out of the same facts or
circumstances and, if necessary or advisable in the reasonable judgment of an
Agent, a single local counsel to the Indemnified Persons in each relevant
jurisdiction and, solely in the case of an actual or perceived conflict of
interest, one additional counsel in each applicable jurisdiction to the affected
Indemnified Persons or similarity situated Indemnified Persons. Neither any
Agent nor any other Indemnified Person shall be responsible or liable to you or
any other person or entity for (x) any determination made by it pursuant to this
Commitment Letter or the Fee Letter in the absence of gross negligence or
willful misconduct on the part of such person or entity (as determined by a
court of competent jurisdiction in a final and non-appealable judgment), (y) any
damages arising from the use by others of information or other materials
obtained through electronic, telecommunications, internet-based or other
information transmission systems (including IntraLinks, SyndTrak Online or
email), except to the extent such damages have resulted from (1) the willful
misconduct or gross negligence of such Agent or such other Indemnified Person
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment), (2) a material breach of such Indemnified Person’s
obligations under this Commitment Letter, the Term Sheet or the Fee Letter (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment) or (3) disputes between and among Indemnified Persons to the extent
such disputes do not arise from any act or omission of you or any of your
affiliates (other than claims against an Indemnified Person acting in its
capacity as an agent or arranger or similar role) or (z) any indirect, special,
exemplary, incidental, punitive or consequential damages (including, without
limitation, any loss of profits, business or anticipated savings) which may be
alleged as a result of this Commitment Letter, the Fee Letter or the financing
contemplated hereby.

You agree that, without each Agent’s prior written consent (such consent not to
be unreasonably withheld or delayed), you will not settle, compromise or consent
to the entry of any judgment in any pending or threatened claim, action or
proceeding in respect of which indemnification could be sought under the
indemnification provision of this Commitment Letter (whether or not any Agent or
any other Indemnified Person is an actual or potential party to such claim,
action or proceeding), unless such settlement, compromise or consent includes an

 

-7-



--------------------------------------------------------------------------------

unconditional release of each Indemnified Person from all liability arising out
of such claim, action or proceeding and does not include a statement as to or an
admission of fault, culpability or failure to act by or on behalf of any
Indemnified Person.

8. Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities.

Each Agent reserves the right to employ the services of its affiliates and
branches (including, without limitation, in the case of UBS, UBS AG) in
providing services contemplated by this Commitment Letter and to allocate, in
whole or in part, to its affiliates certain fees payable to such Agent in such
manner as such Agent and its affiliate may agree in their sole discretion. You
acknowledge that (i) each Agent may share with any of its affiliates, and such
affiliates may share with such Agent, any information related to the
Transaction, the Parent, the Company (and your and their respective subsidiaries
and affiliates), or any of the matters contemplated hereby and (ii) each Agent
and its affiliates may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which you or the Parent Group may have conflicting interests regarding the
transactions described herein or otherwise. No Agent will, however, furnish
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or its other relationships with you to
other companies (other than your affiliates). You also acknowledge that no Agent
has any obligation to use in connection with the transactions contemplated by
this Commitment Letter, or to furnish to you, confidential information obtained
by it from other companies.

You acknowledge that you have been advised of the role of UBS Securities and/or
its affiliates as financial advisor to you in connection with the Transaction
and that, in such capacity, UBS Securities is not advising you to enter this
Commitment Letter or the Fee Letter or advising you with respect to any
financing contemplated herein and therein. You acknowledge and agree that you
(together with your legal and other advisors) are independently evaluating this
Commitment Letter, the Fee Letter and any provision of financing contemplated
herein and therein and are fully aware of any conflicts of interest which may
exist as a result of UBS Securities’ engagement hereunder and the engagement of
UBS Securities or any of its affiliates as financial advisor to you. You
acknowledge and agree to such retentions, and further agree not to assert any
claim you might allege based on any actual or potential conflicts of interest
that might be asserted to arise or result from, on the one hand, the engagement
of UBS Securities or any of its affiliates as financial advisor to you in
connection with the Transaction and, on the other hand, UBS Securities’
engagement hereunder or any arrangement, underwriting or provision by it of any
financing in connection with the Transaction.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and us is intended to be or has been created in respect
of any of the transactions contemplated by this Commitment Letter, irrespective
of whether we or our affiliates have advised or are advising you on other
matters, (b) we, on the one hand, and you, on the other hand, have an
arms-length business relationship that does not directly or indirectly give rise
to, nor do you rely on, any fiduciary duty on our part, (c) you are capable of
evaluating and understanding, and you understand and accept, the terms, risks
and conditions of the transactions contemplated by this Commitment Letter,
(d) you have been advised that we and our affiliates are engaged in a broad
range of transactions that may involve interests that differ from your

 

-8-



--------------------------------------------------------------------------------

interests and that we and our affiliates have no obligation to disclose such
interests and transactions to you by virtue of any fiduciary, advisory or agency
relationship, and (e) you waive, to the fullest extent permitted by law, any
claims you may have against us or our affiliates for breach of fiduciary duty or
alleged breach of fiduciary duty and agree that we and our affiliates shall have
no liability (whether direct or indirect) to you in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on behalf of or in
right of you, including your stockholders, employees or creditors. Additionally,
you acknowledge and agree that no Agent nor any affiliate thereof has, except as
expressly contemplated in the preceding paragraph, advised or is advising you as
to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction in connection with the Transaction, this Commitment Letter and the
Fee Letter. You shall consult with your own advisors concerning such matters and
shall be responsible for making your own independent investigation and appraisal
of the transactions contemplated by this Commitment Letter, and no Agent nor any
affiliate thereof shall have any responsibility or liability to you with respect
thereto. Accordingly, it is specifically understood that you will base your
decisions regarding whether and how to pursue the Transaction or any portion
thereof based on the advice of your legal, tax and other business advisors and
such other factors that you consider appropriate. Each Agent is serving as an
independent contractor hereunder, and in connection with the Transaction, in
respect of its services hereunder and in such connection and not as a fiduciary
or trustee of any party.

You further acknowledge that UBS Securities is a full service securities firm
engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, UBS Securities or its affiliates may provide investment banking and
other financial services to, and/or acquire, hold or sell, for its own accounts
and the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, you, the Parent and
your and their respective subsidiaries and other companies with which you, the
Parent or your or its subsidiaries may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by UBS
Securities, any of its affiliates or any of their respective customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

Each Agent or its affiliates may also co-invest with, make direct investments
in, and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of you, the Parent Group or other
companies which may be the subject of the arrangements contemplated by this
Commitment Letter or engage in commodities trading with any thereof.

9. Confidentiality.

This Commitment Letter is furnished solely for your benefit, and may not be
relied upon or enforced by any other person or entity other than the parties
hereto, the Lenders and the Indemnified Persons. This Commitment Letter is
delivered to you on the condition that neither the existence of this Commitment
Letter nor the Fee Letter nor any of their contents shall be disclosed, directly
or indirectly, to any other person or entity except (a) to your affiliates and
your and their respective officers, directors, agents, employees, attorneys,
accountants, advisors, controlling persons or equity holders on a confidential
and need-to-know basis, (b) if we consent

 

-9-



--------------------------------------------------------------------------------

in writing to such proposed disclosure or (c) pursuant to the order of any court
or administrative agency in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process, in each case based on the reasonable advice of your legal counsel;
provided that (i) you may disclose this Commitment Letter (and the Fee Letter)
and the contents hereof to the Parent Group, the Company (except that the Fee
Letter shall be redacted to remove the fee amounts and any pricing caps), and
their respective affiliates and their respective officers, directors, agents,
employees, attorneys, accountants, advisors, controlling persons or equity
holders, on a confidential and need-to-know basis, (ii) you may disclose this
Commitment Letter and its contents hereof (but you may not disclose the Fee
Letter or the contents thereof) in any filing required to be made with the
Securities Exchange Commission in connection with the Transaction, and (iii) you
may disclose the aggregate fee amounts contained in the Fee Letter as part of a
generic disclosure of aggregate sources and uses related to fee amounts
applicable to the Transaction to the extent customary or required in offering
and marketing materials for the Bridge Facility or in connection with any public
filing relating to the Transaction. The foregoing restrictions shall cease to
apply in respect of the existence and contents of this Commitment Letter (but
not in respect of the Fee Letter and its contents) on the earlier of the Closing
Date and one year following the date of this Commitment Letter.

We and our affiliates will use all confidential information provided to us or
such affiliates by or on behalf of you hereunder solely for the purpose of
providing the services which are the subject of this Commitment Letter and shall
treat confidentially all such information and shall not publish, disclose or
otherwise divulge, such information; provided that nothing herein shall prevent
the Commitment Party and its affiliates from disclosing any such information
(a) pursuant to the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding, or otherwise as required
by applicable law or compulsory legal process based on the advice of counsel (in
which case we agree (except with respect to any audit or examination conducted
by bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, to inform you promptly thereof prior to
disclosure), (b) upon the request or demand of any regulatory authority having
jurisdiction over us or any of our respective affiliates (in which case the we
agree, to the extent practicable and not prohibited by applicable law, to inform
you promptly thereof prior to disclosure), (c) to the extent that such
information becomes publicly available other than by reason of improper
disclosure by us or any of our affiliates or any related parties thereto in
violation of any confidentiality obligations owing to you, the Parent Group or
any of your or their respective affiliates (including those set forth in this
paragraph), (d) to the extent that such information is received by us from a
third party that is not, to our knowledge, subject to contractual or fiduciary
confidentiality obligations owing to you, the Parent Group or any of your or
their respective affiliates or related parties, (e) to the extent that such
information is independently developed by the us, (f) to our affiliates and to
our and their respective employees, legal counsel, independent auditors,
professionals and other experts or agents who need to know such information in
connection with the Transactions and who are informed of the confidential nature
of such information and are to have been advised of their obligations to keep
information of this type confidential, (g) to prospective Lenders, participants
or assignees and to any direct or indirect contractual counterparty to any swap
or derivative transaction relating to the Borrower or any of its subsidiaries,
in each case who agree to be bound by the terms of this paragraph (or language
substantially similar to this paragraph) or (h) for purposes of establishing a
“due diligence” defense, (i) to enforce their respective rights

 

-10-



--------------------------------------------------------------------------------

hereunder or under the Fee Letter, or (j) to the extent permitted by Section 11
hereof in respect of the customary advertisements and promotional materials
contemplated thereby. Each Agent’s obligations under this paragraph shall
(x) automatically terminate and be superseded by the confidentiality provisions
in the Credit Documentation upon the execution and delivery of the Credit
Documentation and initial funding thereunder or (y) shall expire on the first
anniversary of the date hereof, whichever occurs earlier.

10. Assignments; Etc.

This Commitment Letter and the Fee Letter (and your rights and obligations
hereunder and thereunder) shall not be assignable by you without the prior
written consent of each Agent (and any attempted assignment without such consent
shall be null and void), are intended to be solely for the benefit of the
parties hereto and thereto (and Indemnified Persons), are not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto and thereto (and Indemnified Persons) and may not be relied upon
by any person or entity other than you. UBS Bank may assign its commitment
hereunder to one or more prospective Lenders; provided that, UBS Bank shall not
be relieved or novated from its obligations hereunder with respect to the Bridge
Facility (including its obligation to fund the Bridge Facility on the Closing
Date) in connection with any syndication, assignment or participation of the
Bridge Facility (including its commitments in respect thereof) until after the
initial funding of the Bridge Facility on the Closing Date, (b) no assignment or
novation shall become effective with respect to all or any portion of UBS Bank’s
commitments in respect of the Bridge Facility until after the initial funding of
the Bridge Facility on the Closing Date, and (c) unless you agree in writing,
UBS Bank shall retain exclusive control over all rights and obligations with
respect to its commitments in respect of the Bridge Facility, including all
rights with respect to consents, modifications, supplements and amendments,
until after the initial funding of the Bridge Facility on the Closing Date has
occurred. Any and all obligations of, and services to be provided by, any Agent
hereunder (including, without limitation, the commitment of UBS Bank) may be
performed, and any and all rights of any Agent hereunder may be exercised, by or
through any of its affiliates or branches; provided that with respect to the
commitments, any assignments thereof to an affiliate will not relieve the Agents
from any of their obligations hereunder unless and until such affiliate shall
have funded the portion of the commitment so assigned.

11. Amendments; Governing Law; Etc.

This Commitment Letter and the Fee Letter may not be amended or modified, or any
provision hereof or thereof waived, except by an instrument in writing signed by
you and each Agent. Each of this Commitment Letter and the Fee Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter or the Fee Letter by
facsimile (or other electronic, i.e. a “pdf” or “tif”) transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be. Section headings used herein and in the Fee Letter are for
convenience of reference only, are not part of this Commitment Letter or the Fee
Letter, as the case may be, and are not to affect the construction of, or to be
taken into consideration in interpreting, this Commitment Letter or the Fee
Letter, as the case may be. Each Agent may, with your consent, place customary

 

-11-



--------------------------------------------------------------------------------

advertisements in financial and other newspapers and periodicals or on a home
page or similar place for dissemination of customary information on the Internet
or worldwide web as it may choose, and circulate similar promotional materials,
after the closing of the Transaction in the form of a “tombstone” or otherwise
describing the names of the Parent and its affiliates (or any of them), and the
amount, type and closing date of the transactions contemplated hereby, all at
the expense of such Agent. This Commitment Letter and the Fee Letter set forth
the entire agreement between the parties hereto as to the matters set forth
herein and therein and supersede all prior understandings, whether written or
oral, between us with respect to the matters herein and therein. Matters that
are not covered or made clear in this Commitment Letter or in Fee Letter are
subject to mutual agreement of the parties hereto. THIS COMMITMENT LETTER AND
THE FEE LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK; provided, that, notwithstanding the preceding sentence
and the governing law provisions of this Commitment Letter and the Fee Letter,
it is understood and agreed that (a) the interpretation of the definition of
“Company Material Adverse Effect” (as defined in Exhibit C) (and whether or not
a Company Material Adverse Effect has occurred), (b) the determination of the
accuracy of any Acquisition Agreement Representation and whether as a result of
any inaccuracy thereof you or your applicable affiliate has the right to
terminate your or their obligations under the Acquisition Agreement or to
decline to consummate the Acquisition and (c) the determination of whether the
Acquisition has been consummated in accordance with the terms of the Acquisition
Agreement and, in any case, claims or disputes arising out of any such
interpretation or determination or any aspect thereof, in each case, shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.

12. Jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the County of
New York, Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding shall be heard and determined only in
such courts located within New York County, provided, however, that each Agent
shall be entitled to assert jurisdiction over you and your property in any court
in which jurisdiction may be laid over you or your property, (b) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Commitment Letter, the Fee Letter or the
transactions contemplated hereby or thereby in any such New York State or
Federal court, as the case may be, (c) waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court and (d) agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the parties hereto agrees that service of any process, summons, notice
or document by registered mail or overnight courier addressed

 

-12-



--------------------------------------------------------------------------------

to you at the address above shall be effective service of process against you
for any suit, action or proceeding brought in any such court.

13. Waiver of Jury Trial.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

14. Surviving Provisions.

The provisions of Sections 2, 3, 6, 7, 8, 9, 11, 12, 13 and 14 of this
Commitment Letter and the provisions of the Fee Letter shall remain in full
force and effect regardless of whether definitive Credit Documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or the commitment of UBS Bank hereunder and our agreements to perform the
services described herein; provided that your obligations under this Commitment
Letter and the Fee Letter with respect to the Bridge Facility, other than those
provisions relating to confidentiality, the syndication of the Bridge Facility
and the payment of annual agency fees to the Administrative Agent, shall
automatically terminate and be superseded by the definitive Credit Documentation
relating to the Bridge Facility upon the initial funding thereunder and the
payment of all amounts owing at such time hereunder and under the Fee Letter;
provided, further, that your obligations under this Commitment Letter with
respect to the Amendment (including, without limitation, Section 16 hereof)
shall terminate upon the earlier of (x) the Closing Date and (y) the date on
which the Requisite Consents are obtained.

Each of the parties hereto agrees that each of this Commitment Letter and the
Fee Letter is a binding and enforceable agreement with respect to the subject
matter contained herein or therein (including an obligation to negotiate in good
faith); it being acknowledged and agreed that the commitments to fund the Bridge
Facility are subject only to the applicable conditions set forth on Exhibit C
hereto, including the execution and delivery of the Credit Documentation by the
Borrower and the Guarantors party thereto in a manner consistent with this
Commitment Letter.

15. PATRIOT Act Notification.

Each Lender subject to the USA PATRIOT ACT (Title III of Pub. Law 107-56 (signed
into law October 26, 2001)) (as amended from time to time, the “PATRIOT Act”)
hereby notifies each Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies
each Borrower and any other obligor under the Bridge Facility and any related
Credit Documentation and other information that will allow such Lender to
identify each Borrower and any other obligor in accordance with the PATRIOT Act.
This notice is given in accordance with the requirements of the PATRIOT Act and
is effective as to each Agent and each Lender. You hereby acknowledge and agree
that the Agents shall be permitted to share any or all such information with the
Lenders.

 

-13-



--------------------------------------------------------------------------------

16. Termination and Acceptance

UBS Bank’s commitment with respect to the Bridge Facility as set forth above,
and each Agent’s agreements to perform the services described herein, will
automatically terminate (without further action or notice and without further
obligation to you) on the first to occur of (i) 5:00 p.m., New York City time,
on November 7, 2017, unless on or prior to such time the Transaction has been
consummated, (ii) any time after the execution of the Acquisition Agreement and
prior to the consummation of the Transaction, the date of the valid termination
of the Acquisition Agreement (other than with respect to ongoing indemnities,
confidentiality provisions and similar provisions), (iii) the receipt of the
Requisite Consents for the Amendment of each Existing Corvette Facility, or
(iv) at any time by you with or without cause effective upon receipt by us of
written notice to that effect; provided, that the termination of any commitment
pursuant to this sentence shall not prejudice your rights and remedies in
respect of any breach of this Commitment Letter that occurred prior to any such
termination.

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 12:00 p.m., New York City time, on May 10, 2017. The commitment of UBS Bank
hereunder, and each Agent’s agreements to perform the services described herein,
will expire automatically (and without further action or notice and without
further obligation to you) at such time in the event that we have not received
such executed counterparts in accordance with the immediately preceding
sentence.

[Remainder of this page intentionally left blank]

 

-14-



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, UBS AG, STAMFORD BRANCH By:  

/s/ Kevin T. Pluff

  Name:   Kevin T. Pluff   Title:   MD By:  

/s/ John Stroll

  Name:   John Stroll   Title:   Executive Director UBS SECURITIES LLC By:  

/s/ Kevin T. Pluff

  Name:   Kevin T. Pluff   Title:   MD By:  

/s/ John Stroll

  Name:   John Stroll   Title:   Executive Director

 

-15-



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

 

SABRA HEALTH CARE REIT, INC. By:  

/s/ Harold W. Andrews, Jr.

  Name:   Harold W. Andrews, Jr.   Title:   Chief Financial Officer

 

-16-



--------------------------------------------------------------------------------

EXHIBIT A

Project Purple Rain

$550,000,000 Bridge Facility

Commitment Letter

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the commitment letter to which this Exhibit A is attached (the
“Commitment Letter”) and in the other Exhibits, Schedules and Annexes to the
Commitment Letter. In the case of any such capitalized term that is subject to
multiple and differing definitions, the appropriate meaning thereof in this
Exhibit A shall be determined by reference to the context in which it is used.

Parent intends to undertake a transaction whereby:

(a) Sabra Health Care REIT, Inc. (the “Parent” and, together with the Borrower
and their respective subsidiaries (prior to the consummation of the
Transaction), the “Parent Group”) shall establish a new, direct or indirect,
wholly-owned subsidiary organized under the laws of the State of Delaware (“US
MergerCo”); and then in accordance with the terms of the Acquisition Agreement
(as defined in Exhibit C to the Commitment Letter), the Parent shall acquire all
of the outstanding shares of capital stock of a public company organized under
the laws of the State of Delaware and code named “Corvette” (the “Company”) (the
“Acquisition”) by way of a one-step merger (the “Merger”) of the Company with
and into US MergerCo with US MergerCo surviving the Merger as a direct
wholly-owned subsidiary of Parent;

(b) immediately following the Acquisition, the Parent will cause US MergerCo to
merge with and into the Parent with the Parent surviving the Merger (the
“Subsequent Merger”); and concurrently with or following the Subsequent Merger,
Care Capital LP will merge with and into the Borrower (the “OP Merger”), with
the Borrower surviving the OP Merger;

(c) following the execution of the Acquisition Agreement, the Company will seek
amendments to, or amendments and restatements of (in either case, collectively,
the “Amendment”), (i) the Term Loan and Guaranty Agreement, dated as of
January 29, 2016, among Care Capital LP, Care Capital, Care GP, certain
subsidiaries of Care Capital LP from time to time party thereto as guarantors,
the lending institutions party thereto from time to time as Lenders and Capital
One, National Association (“Capital One”), as Administrative Agent, (ii) the
5.38% Senior Unsecured Notes, due 2027 issued by Care Capital LP pursuant to the
Note Purchase Agreement dated as of May 17, 2016 and (iii) the Loan Agreement,
dated as of July 25, 2016 by and among Capital One, as Administrative Agent, the
financial institutions party thereto as Lenders, and certain subsidiaries of
Care Capital listed on Exhibit B thereto, as Borrowers (collectively, as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing Corvette Facilities”, with the holders of such indebtedness as of
the date of the launch of the Amendment being referred to herein as the
“Existing Corvette Debtholders”) and

 

A-1



--------------------------------------------------------------------------------

(if necessary) certain other credit documents related thereto, which amendments
will (i) provide for (A) the consent to and/or waiver of any Event of Default
(as defined in the applicable Existing Corvette Facility) that would occur as a
result of the consummation of steps (a) and (b) above and (B) certain other
modifications to the Existing Corvette Facilities to be mutually agreed
(including, without limitation, to provide for the provision of guarantees and
collateral from, and the application of representations, covenants and defaults
to, the Parent Group only to the extent required by the Existing Corvette
Debtholders) and (ii) require the consent of the “Required Lenders” or “Required
Holders,” as applicable, under (and as defined in) the applicable Existing
Corvette Facilities (collectively, the “Requisite Consents”); and

(d) if all of the Requisite Consents are not obtained on or prior to the Closing
Date, concurrently with the consummation of the Acquisition and the other
Transactions, the Company will repay and/or refinance all of the existing
indebtedness and other amounts outstanding under the Existing Corvette
Facilities for which the Requisite Consent has not been obtained (the
“Refinancing”).

The date on which the Acquisition and Merger are consummated and either (x) the
Amendment in respect of each Existing Corvette Facility becomes effective in
accordance with its terms or (y) the funding occurs under the Bridge Facility,
is referred to herein as the “Closing Date”.

The transactions described above are collectively referred to herein as the
“Transaction”.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

Project Purple Rain

$550,000,000 Bridge Facility

Summary of Principal Terms and Conditions

Capitalized terms used but not defined in this Exhibit B shall have the meanings
set forth in the commitment letter to which this Exhibit B is attached (the
“Commitment Letter”) and in the other Exhibits, Schedules and Annexes to the
Commitment Letter. In the case of any such capitalized term that is subject to
multiple and differing definitions, the appropriate meaning thereof in this
Exhibit B shall be determined by reference to the context in which it is used.

 

Borrowers:    Sabra Health Care Limited Partnership and Sabra Canadian Holdings
LLC. Administrative Agent:    UBS AG, Stamford Branch will act as sole
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) for a syndicate of banks, financial institutions and
other lenders (together with UBS Bank, the “Lenders”) and will perform the
duties customarily associated with such roles.

Sole Lead Arranger

and

Bookrunner:

   UBS Securities LLC (“UBS Securities”) will act as sole lead arranger and sole
bookrunner for the Bridge Facility (as defined below), and will perform the
duties customarily associated with such roles (the “Lead Arranger”). Bridge
Facility:   

1. Amount: Term loan facility in an aggregate principal amount of up to
$550,000,000 million, less the amount of any reductions of the commitments on or
prior to the Closing Date as set forth under “Optional Commitment Reductions”
and “Mandatory Commitment Reductions and Prepayments” below (the “Bridge
Facility”).

  

2. Use of Proceeds: The loans made pursuant to the Bridge Facility (the “Bridge
Term Loans”) may only be incurred on the Closing Date and the proceeds thereof
shall be utilized solely to finance, in part, the Refinancing and to pay certain
of the Transaction Costs.

  

3. Maturity: The final maturity date of the Bridge Facility shall be the date
that is that is 364 days after the Closing Date (the “Maturity Date”).

  

4. Amortization: None.

 

The aggregate principal amount of Bridge Term Loans originally incurred shall be
due and payable in full on the Maturity Date.

 

B-1



--------------------------------------------------------------------------------

  

5. Availability: Bridge Term Loans may only be incurred in a single drawing on
the Closing Date. No amount of Bridge Term Loans once repaid may be reborrowed.

 

6. Issuance Price: 100.0%

Guaranties:    Each subsidiary of the Parent, subject to exceptions consistent
with the Existing Credit Agreement. Collateral:    None.

Documentation

Principles:

   The Credit Documentation will be substantially the same as the Borrower’s
existing Third Amended and Restated Credit Agreement, dated as of January 14,
2016 (the “Existing Credit Agreement”), modified as appropriate to reflect the
Transactions, the terms and conditions set forth herein and in Exhibit C to the
Commitment Letter and as appropriate in view of the structure and intended use
of the Bridge Facility and the operational requirements of the Administrative
Agent, subject to the Funds Certain Provisions, and containing representations
and warranties, affirmative and negative covenants, a financial covenant, events
of default and EU “bail-in” provisions substantially the same as the Existing
Credit Agreement (including, for the avoidance of doubt, as to baskets,
materiality thresholds and grace periods; it being understood that there shall
not be any representations and warranties, affirmative and negative covenants,
financial covenants or events of default that are not contained in the Existing
Credit Agreement). The above sentences contain the “Documentation Principles.”

Optional

Commitment

Reductions:

  

Commitments may be terminated in whole or reduced in part, at the option of the
Borrower, at any time without premium or penalty, upon three business days’
written notice, in minimum amounts and multiples to be agreed.

 

Loans may be prepaid, in whole or in part, at the option of the Borrower, at any
time without premium or penalty (except LIBOR breakage costs), upon two business
days’ written notice, in minimum amounts and multiples to be agreed.

Mandatory

Repayments

and Commitment

Reductions:

  

Commitments under the Bridge Facility will be reduced, and Loans will be
required to be prepaid within three business days following the receipt of the
applicable proceeds of or, in the case of clauses (d) and (e), upon the
occurrence of, in an aggregate amount equal to:

 

(a) Without duplication of clause (d) below, 100% of the net cash proceeds
received by the Parent Group or any of its subsidiaries from any debt incurrence
(other than the incurrence of Excluded Debt (as defined below)) after the date
of the Commitment Letter, whether

 

B-2



--------------------------------------------------------------------------------

   before or after the Closing Date.    (b) 100% of the net cash proceeds
received by the Parent Group from any Equity Issuance (as defined below) after
the date of the Commitment Letter, whether before or after the Closing Date;   

(c) 100% of the net cash proceeds in excess of $25 million, received by the
Parent Group or any of its subsidiaries from any sale or other disposition of
assets (including proceeds from the sale of equity interests in any subsidiary
of the Borrower to a third party) and dispositions in connection with sale lease
back transactions consummated after the date of the Commitment Letter, whether
before or after the Closing Date and exceptions for dispositions in the ordinary
course of business, dispositions in which the proceeds thereof have been
delivered to an exchange accommodator in connection with the consummation of a
1031 exchange, and such other exceptions as the Arranger and the Borrower may
agree upon; and

 

(d) 100% of the principal amount of any Existing Corvette Facility outstanding
as of the date of the Commitment Letter upon the execution and delivery of
definitive documentation evidencing consents from the requisite Existing
Corvette Debtholders to the Amendment of such Existing Corvette Facility; and

 

(e) 100% of the committed amount of any credit facility entered into for the
purposes of financing the Refinancing (such reduction to occur automatically
upon the effectiveness of definitive documentation for such credit facility and
receipt by the Lead Arranger of a notice from the Borrower that such credit
facility constitutes a Qualifying Facility (as defined below)); provided,
however, for purposes of this clause (e), the amendment and/or amendment and
restatement of the Primary Credit Facilities shall not be deemed or construed to
constitute a credit facility entered into for the purposes of financing the
Refinancing except to the extent that any indebtedness permitted to be incurred
thereunder exceeds $1.9 billion.

 

“Qualifying Facility” shall mean a facility entered into by the Parent Group for
the purpose of financing the Refinancing.

   “Excluded Debt” means (i) intercompany debt among the Parent Group and/or its
subsidiaries, (ii) ordinary course foreign credit lines, (iii) credit extensions
in the ordinary course of business under the facilities of the Parent Group or
any of its subsidiaries as existing as of the date hereof (and any amendments,
refinancings, renewals, increases or extensions thereof) and under existing
foreign credit lines, (iv) ordinary course purchase-money debt or capital
leases, (v) any ordinary course borrowings under working capital, letter of
credit or

 

B-3



--------------------------------------------------------------------------------

   overdraft facilities, (vi) issuances of commercial paper and refinancings
thereof with commercial paper, short-term liquidity facilities or revolving
credit facilities, (vii) debt related to a sale-leaseback transaction that does
not exceed $50 million; provided that in respect of clause this (vii), the
amount of debt attributable to the Parent Group and/or its subsidiaries shall be
determined in a manner consistent with the Existing Credit Agreement, (viii) any
trade, seller or customer finance-related financing, (ix) other debt in an
aggregate principal amount up to $20 million, (x) indebtedness incurred in
respect of any amendment or amendment and restatement of the Primary Credit
Facilities (except to the extent that any indebtedness permitted to be incurred
thereunder exceeds $1.9 billion), and (xi) indebtedness incurred in respect of
any amendment or amendment and restatement of the Existing Corvette Facilities
(it being understood that any amendment or amendment and restatement that
includes any Amendment shall be subject to clause (d) above).    “Equity
Issuance” means any issuance of equity or equity-linked securities by the Parent
or the Borrower whether pursuant to a public offering or in a Rule 144A or other
private placement, other than (a) issuances of securities pursuant to employee
and/or director stock plans or employee and/or director compensation plans,
(b) the issuance of common stock, options, units and/or other equity interests
of the Parent or the Borrower to shareholders and/or employees of the Company as
provided in the Acquisition Agreement, and (c) the issuance of operating
partnership units of Sabra Health Care Limited Partnership in connection with
any real property acquisitions.

Interest

Rates:

  

At the Borrower’s option, Bridge Term Loans may be maintained from time to time
as (x) Base Rate Bridge Term Loans, which shall bear interest at the Base Rate
in effect from time to time plus the Applicable Margin (as defined below) or
(y) LIBOR Bridge Term Loans, which shall bear interest at LIBOR (adjusted for
statutory reserve requirements subject to the Documentation Principles, provided
that at no time shall LIBOR be less than zero) as determined by the
Administrative Agent for the respective interest period plus the Applicable
Margin.

 

“Applicable Margin” shall mean a percentage per annum as set forth in the
pricing grid as set forth in the Existing Credit Agreement; provided that the
Applicable Margins at each Pricing Level in such pricing grid will increase by
25 basis points on the 90th day following the Closing Date and by an additional
25 basis points on each 90th day thereafter while Bridge Term Loans remain
outstanding under the Bridge Facility.

 

“Base Rate” shall mean the highest of (x) the rate that as quoted from

 

B-4



--------------------------------------------------------------------------------

  

time to time by The Wall Street Journal as the “Prime Rate” in the United
States, (y) 1/2 of 1% in excess of the overnight federal funds rate, and
(z) LIBOR for an interest period of one month plus 1.00%.

 

Interest periods of 1, 2, 3 and 6 months or, to the extent agreed to by all
Lenders with commitments and/or Bridge Term Loans, 9 or 12 months or periods
shorter than 1 month shall be available in the case of LIBOR Bridge Term Loans.

 

Interest in respect of Base Rate Bridge Term Loans shall be payable quarterly in
arrears on the last business day of each calendar quarter. Interest in respect
of LIBOR Bridge Term Loans shall be payable in arrears at the end of the
applicable interest period and every three months in the case of interest
periods in excess of three months. Interest will also be payable at the time of
repayment of any Loans and at maturity. All interest on Base Rate Bridge Term
Loans, LIBOR Bridge Term Loans and commitment fees and any other fees shall be
based on a 360-day year and actual days elapsed (or, in the case of Base Rate
Bridge Term Loans determined by reference to the prime lending rate, a
365/366-day year and actual days elapsed).

Duration Fees:    The Borrower will pay to each Lender on each of the dates set
forth below a Duration Fee equal to the applicable percentage set forth below of
the aggregate principal amount of such Lender’s Loans outstanding on such date:

 

Date

   Duration Fee Percentage  

90 days after the Closing Date

     0.50 % 

180 days after the Closing Date

     0.75 % 

270 days after the Closing Date

     1.00 % 

 

Default Interest:    Subject to the Documentation Principles, required. Yield
Protection:    Subject to the Documentation Principles, provisions to be
included on substantially the same terms as those set forth in the Existing
Credit Agreement.

Agent/

Lender Fees:

   The Administrative Agent, the Lead Arranger and the Lenders shall receive
such fees as have been separately agreed upon in the Fee Letter.

Conditions

Precedent:

   Solely those conditions precedent set forth on Exhibit C to the

 

B-5



--------------------------------------------------------------------------------

   Commitment Letter.

Representations

and Warranties:

   Subject to the Documentation Principles, substantially the same as those set
forth in the Existing Credit Agreement. Covenants:   

(a) Affirmative Covenants – Subject to the Documentation Principles,
substantially the same as those set forth in the Existing Credit Agreement.

 

(b) Negative Covenants – Subject to the Documentation Principles, substantially
the same as those set forth in the Existing Credit Agreement.

 

(c) Financial Covenant. Subject to the Documentation Principles, substantially
the same as those set forth in the Existing Credit Agreement.

Events of Default:    Subject to the Documentation Principles, substantially the
same as those set forth in the Existing Credit Agreement.

Assignments and

Participations:

   Subject to the Documentation Principles, provisions to be included on
substantially the same terms as those set forth in the Existing Credit
Agreement.

Waivers

and Amendments:

   Subject to the Documentation Principles, provisions to be included on
substantially the same terms as those set forth in the Existing Credit
Agreement.

Indemnification;

Expenses:

   Subject to the Documentation Principles, provisions to be included on
substantially the same terms as those set forth in the Existing Credit
Agreement. Governing Law and Forum; Submission to Exclusive Jurisdiction:   
Subject to the Documentation Principles, provisions to be included on
substantially the same terms as those set forth in the Existing Credit
Agreement. Definitions:    Subject to the Documentation Principles,
substantially the same terms as those set forth in the Existing Credit
Agreement.

Counsel to

Administrative Agent

and Lead Arranger:

   White & Case LLP.

 

B-6



--------------------------------------------------------------------------------

EXHIBIT C

Project Purple Rain

$550,000,000 Bridge Facility

Summary of Conditions Precedent

Capitalized terms used in this Exhibit C but not defined herein shall have the
meanings set forth in the commitment letter to which this Exhibit C is attached
(the “Commitment Letter”) and in the other Exhibits, Schedules and Annexes to
the Commitment Letter. In the case of any such capitalized term that is subject
to multiple and differing definitions, the appropriate meaning thereof in this
Exhibit C shall be determined by reference to the context in which it is used.

The initial borrowing under the Bridge Facility on the Closing Date shall be
subject to the following conditions precedent:

1. UBS’ commitment under the Bridge Facility will be subject to the execution
and delivery of definitive Credit Documentation by the Borrower and the
Guarantors consistent with the terms of the Commitment Letter and the Term
Sheet, in each case prepared by counsel to the Lead Arranger.

2. The Agreement and Plan of Merger dated as of the date hereof, by and among
the Parent, the Borrower, US MergerCo, the Company and Care Capital LP
(including all schedules and exhibits thereto, the “Acquisition Agreement”)
shall be in full force and effect. Concurrently with the initial funding under
the Bridge Facility, the Acquisition shall have been consummated in all material
respects in accordance with the terms and conditions of the Acquisition
Agreement, as the same may be amended or otherwise changed or supplemented or
any provision or condition therein waived, unless, in the case of any of the
foregoing, such amendment, change, supplement, waiver or consent would be
materially adverse to the interests of the Lenders, in any such case without the
prior written consent of the Lead Arranger, which consent shall not be
unreasonably withheld or delayed (it being understood and agreed that (x) any
alteration, supplement, amendment, modification, waiver or consent that modifies
the definition of “Company Material Adverse Effect” shall be deemed to be
materially adverse to the interests of the Lenders and (y) the granting of any
consent under the Acquisition Agreement that is not materially adverse to the
interests of the Lenders or the Lead Arranger shall not otherwise constitute an
amendment or waiver).

3. Unless all of the Requisite Consents have been received, then substantially
concurrently with the funding of the Bridge Facility, all obligations of the
Company with respect to the indebtedness being refinanced pursuant to the
Refinancing shall have been paid in full, and all commitments, security
interests and guaranties in connection therewith shall have been terminated and
released or, at the option of the Company, assigned to the Administrative Agent.

4. The Requisite Consents shall not have been obtained on or prior to the
Closing Date.

 

C-1



--------------------------------------------------------------------------------

5. The Guaranties required by the Summary of Terms shall have been executed and
delivered by the Guarantors party thereto subject to the Documentation
Principles.

6. The Lenders shall have received (a) customary legal opinions from counsel
including, without limitation, New York and each other material applicable
jurisdiction reasonably requested by the Lead Arranger, (b) a solvency
certificate, in the form attached hereto as Annex 2, from the chief financial
officer of the Parent and (c) copies of customary good standing certificates (or
the equivalent thereof in any applicable jurisdiction) in the Borrower’s or any
Guarantor’s jurisdiction of organization, organizational documents, corporate
resolutions and closing officer’s certificates attesting to the incumbency of
authorized officers of the Borrower and the Guarantors.

7. The Agents shall have received (a) audited consolidated balance sheets and
related statements of income and cash flows of the Company and the Parent for
the two fiscal years of the Company and the Parent ended at least 90 days prior
to the Closing Date, (b) unaudited consolidated balance sheets and related
statements of income and cash flows of the Company and the Parent for each
fiscal quarter of the Company and the Parent ended after the close of its most
recent fiscal year for which audited financial statements have been delivered
pursuant to preceding clause (a) and at least 45 days prior to the Closing Date,
and (c) pro forma consolidated financial statements of the Parent and its
subsidiaries (including the Company) and a pro forma consolidated statement of
income of the Parent for the twelve-month period ending on the last day of the
most recently completed four fiscal quarter period ended at least 45 days before
the Closing Date, prepared after giving effect to the Transaction as if the
Transaction had occurred at the beginning of such period. It is understood and
agreed that the filing with the U.S. Securities and Exchange Commission by the
Company and the Parent of their respective Annual Reports on Form 10-K and
Quarterly Reports on Form 10-Q for the applicable periods referenced in clauses
(a) and (b) of this Item 7 shall be deemed to satisfy all of the obligations
under clauses (a) and (b) of this Item 7. It is further understood and agreed
that the pro forma consolidated financial statements of the Parent and its
subsidiaries (including the Company) that are included in the Parent’s
Registration Statement on Form S-4, once such Form S-4 has been declared
effective by the SEC, shall be deemed to satisfy all of the obligations under
clause (c) of this Item 7.

8. All reasonable and documented out-of-pocket costs and expenses (including,
without limitation, reasonable and documented out-of-pocket legal fees and
expenses) in each case, to the extent invoiced at least three (3) Business Days
prior to the Closing Date, and other fees and compensation contemplated by the
Fee Letter, payable to each Agent and the Lenders or otherwise payable in
respect of the Transaction shall have been paid to the extent due, invoiced and
payable on the Closing Date.

9. The Agents shall have received, at least 3 business days prior to the Closing
Date, all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the PATRIOT Act to the extent
requested at least 10 business days prior to the Closing Date.

 

C-2



--------------------------------------------------------------------------------

10. The Borrower shall have delivered a written request to the Administrative
Agent at least 35 calendar days prior to the date of the proposed initial
borrowing.

11. The accuracy on and as of the Closing Date in all material respects of
(i) the representations and warranties made by or with respect to the Company in
the Acquisition Agreement that are material to the interests of the Lenders, but
only to the extent that the Parent, the Borrower (or their affiliates) have the
right under the Acquisition Agreement not to consummate the Acquisition, or to
terminate its (or its affiliate’s) obligations under the Acquisition Agreement,
as a result of a breach of such representations and warranties in the
Acquisition Agreement (the “Acquisition Agreement Representations”) and (ii) the
Specified Representations (as defined below). As used herein, “Specified
Representations” means representations and warranties with respect to
organizational existence of the Borrower; organizational power and authority of
the Borrower to enter into the Credit Agreement; due authorization, execution,
delivery and enforceability related to the borrowing under and the performance
of the Credit Agreement; no conflicts with organizational documents of the
Borrower related to the borrowing under and the performance of the Credit
Agreement; Investment Company Act; Federal Reserve Regulations, solvency on a
consolidated basis as of the Closing Date (to be determined in a manner
consistent with the calculation set forth in the certificate to be delivered
pursuant to paragraph 4 above) and use of proceeds thereof not violating OFAC
and the Foreign Corrupt Practices Act; and Patriot Act. On the Closing Date,
there shall not have occurred and be continuing any payment or bankruptcy
default with respect to the Borrower or any event of default as a result of the
Transactions arising under any of the Parent Group’s or the Company’s or their
respective subsidiaries’ Material Debt Documents (as defined in Annex 1) that
will remain in effect on the Closing Date following the Transactions.

12. Since the date hereof, there shall not have occurred and be continuing a
Company Material Adverse Effect (as defined in the Acquisition Agreement as in
effect on the date hereof); provided that this condition is qualified in its
entirety by reference to the disclosures (x) in the Company SEC Documents
(herein, as defined in the Acquisition Agreement) (excluding any disclosures
under the captions “Risk Factors” or “Forward Looking Statements” or any other
disclosures contained therein to the extent they are predictive, cautionary or
forward-looking in nature) filed on or after August 17, 2015 and prior to the
date hereof (and then (i) only to the extent that the relevance of any disclosed
event, item or occurrence in such Company SEC Documents to a Company Material
Adverse Effect is reasonably apparent on its face and (ii) which matters shall
only be qualified by specific disclosure in the corresponding section of the
Company Disclosure Letter); and (y) set forth in the Company Disclosure Letter.
Each disclosure set forth in the Company Disclosure Letter shall qualify the
Section to which it corresponds and any other Section to the extent the
applicability of the disclosure to each other Section is reasonably apparent on
its face from the text of the disclosure made.

 

C-3



--------------------------------------------------------------------------------

ANNEX I

The following Company and Parent Group debt facilities shall constitute the
“Material Debt Documents”:

 

  1. Credit and Guaranty Agreement dated as of Aug. 17, 2015, among Care Capital
Properties, LP, certain subsidiaries of Care Capital Properties from time to
time party thereto, as guarantors, the lenders party thereto from time to time
and Bank of America, N.A., as administrative agent.

 

  2. 5.125% Senior Unsecured Notes due 2026, Indenture dated as of July 14,
2016, of Care Capital Properties, L.P., Care Capital Properties, Inc., Care
Capital Properties GP, LLC and Regions Bank, as Trustee.

 

  3. 5.375% Senior Notes due 2023, First Supplemental to Indenture dated as of
May 23, 2013, among Sabra Health Care Limited Partnership and Sabra Capital
Corporation, as Issuers, Sabra Health Care REIT, Inc., the other guarantors
named therein and Wells Fargo Bank, National Association, as Trustee.

 

  4. 5.5% Senior Notes due 2021, Third Supplemental to Indenture dated as of
January 23, 2014, among Sabra Health Care Limited Partnership and Sabra Capital
Corporation, as Issuers, Sabra Health Care REIT, Inc., the other guarantors
named therein and Wells Fargo Bank, National Association, as Trustee.

 

  5. Third Amended and Restated Credit Agreement dated as of January 14, 2016,
among Sabra Health Care Limited Partnership and Sabra Canadian Holdings, LLC, as
borrowers, Sabra Health Care REIT, Inc., the other guarantors party thereto, the
lenders party thereto and Bank of America, N.A., as administrative agent.

 

  6. Mortgage dated November 1, 2012 by Arden Real Estate Holdings, LLC, a
Delaware limited liability company, in favor of Housing & Healthcare Finance
LLC, a Delaware limited liability company (“HHF”), securing a loan in the amount
of $20,822,000 relating to the property located at 850 Mix Avenue, Hamden, CT.

 

  7. Mortgage dated June 1, 2012 by Sabra Bedford Hills, LLC, a Delaware limited
liability company, in favor of HHF securing a loan in the amount of $7,031,900
relating to the property located at 30 Colby Court, Bedford, NH.

 

  8. Mortgage dated June 1, 2012 by Langdon Place of Dover, a New Hampshire
general partnership, in favor of HHF securing a loan in the amount of $5,184,000
relating to the property located at 60 Middle Road, Dover, NH.

 

  9. Mortgage dated June 1, 2012 by L.P.E., a New Hampshire general partnership,
in favor of HHF securing a loan in the amount of $4,173,900 relating to the
property located at 8 Hampton Rd, Exeter, NH.

 

A-1-1



--------------------------------------------------------------------------------

  10. Mortgage dated June 1, 2012 by Sabra Forest Hills, LLC, a Delaware limited
liability company, in favor of HHF securing a loan in the amount of $13,882,100
relating to the property located at 4300 and 4304 West Houston, Broken Arrow,
OK.

 

  11. Mortgage dated June 1, 2012 by Langdon Place of Keene Limited Partnership,
a New Hampshire limited partnership, in favor of HHF securing a loan in the
amount of $5,556,900 relating to the property located at 136A Arch St., Keene,
NH.

 

  12. Healthcare Mortgage, Assignment of Leases, Rents and Revenues and Security
Agreement dated January 1, 2014 by Sabra Deer Lodge, LLC, a Delaware limited
liability company, in favor of HHF securing a loan in the amount of $4,440,000
relating to the property located at 1100 Texas Ave., Deer Lodge, MT.

 

  13. Healthcare Deed of Trust, Assignment of Leases, Rents and Revenues and
Security Agreement dated January 1, 2014 by Elms Haven Thornton, LLC, a Colorado
limited liability company, in favor of HHF securing a loan in the amount of
$15,520,000 relating to the property located at 12080 Bellaire Way, Thornton,
CO.

 

  14. Healthcare Mortgage, Assignment of Leases, Rents and Revenues and Security
Agreement dated January 1, 2014 by Sabra McKinley, LLC, a Delaware limited
liability company, in favor of HHF securing a loan in the amount of $5,859,000
relating to the property located at 306 Nizhoni Blvd, Gallup, NM.

 

  15. Healthcare Mortgage, Assignment of Leases, Rents and Revenues and Security
Agreement dated April 1, 2014 by Sabra Missouri River, LLC, a Delaware limited
liability company, in favor of HHF securing a loan in the amount of $11,600,000
relating to the property located at 1130 Seventeenth Ave S., Great Falls, MT.

 

  16. Healthcare Mortgage, Assignment of Leases, Rents and Revenues and Security
Agreement dated January 1, 2014 by Sabra San Juan, LLC, a Delaware limited
liability company, in favor of HHF securing a loan in the amount of $10,220,200
relating to the property located at 806 W. Maple, Farmington, NM.

 

  17. Healthcare Deed of Trust, Assignment of Leases, Rents and Revenues and
Security Agreement dated January 1, 2014 by Sabra California I, LLC, a Delaware
limited liability company, in favor of HHF securing a loan in the amount of
$10,064,000 relating to the property located at 14766 Washington Ave, San
Leandro, CA.

 

  18. Healthcare Mortgage, Assignment of Leases, Rents and Revenues and Security
Agreement dated September 1, 2015 by Sabra Nashua, LLC, a Delaware limited
liability company, in favor of HHF securing a loan in the amount of $5,450,000
relating to the property located at 319 East Dunstable Road, Nashua, NH.

 

A-1-2



--------------------------------------------------------------------------------

  19. Healthcare Mortgage, Assignment of Leases, Rents and Revenues and Security
Agreement dated September 1, 2015 by Sabra North Conway, LLC, a Delaware limited
liability company, in favor of HHF securing a loan in the amount of $12,638,700
relating to the property located at 1251 White Mountain Hwy, North Conway, NH.

 

  20. Healthcare Mortgage, Assignment of Leases, Rents and Revenues and Security
Agreement dated September 1, 2015 by C.H.W. Limited Liability Company, a New
Hampshire limited liability company, in favor of HHF securing a loan in the
amount of $10,646,600 relating to the property located at 39 Clipper Dr.,
Wolfeboro, NH.

 

  21. Healthcare Mortgage, Assignment of Leases, Rents and Revenues and Security
Agreement dated October 1, 2013 by Park Place AL, LLC, an Indiana limited
liability company, in favor of Lancaster Pollard Mortgage Company, a Delaware
limited liability company, securing a loan in the amount of $14,157,000 relating
to the property located at 4411 Park Place Drive, Fort Wayne, IN.

 

  22. Mortgage by Sabra Canadian Properties II Limited Partnership, by its
general partner Sabra Canadian GP II Inc. in favor of Compushare Trust Company
of Canada (“MCAP”) securing a loan in the amount of $7,425,000 relating to the
property located at 870 Westminister Ave., Kamloops, BC, together with other
documents evidencing or securing the debt.

 

  23. Mortgage by Sabra Canadian Properties III Limited Partnership, by its
general partner Sabra Canadian GP III Inc. in favor of MCAP securing a loan in
the amount of $9,885,000 relating to the property located at 2829 34th Street,
Vernon, BC, together with other documents evidencing or securing the debt.

 

  24. Mortgage by Sabra Canadian Properties IV Limited Partnership, by its
general partner Sabra Canadian GP IV Inc. in favor of MCAP securing a loan in
the amount of $7,117,970 relating to the property located at 317 Winnipeg St.,
Penticton, BC, together with other documents evidencing or securing the debt.

 

A-1-3



--------------------------------------------------------------------------------

ANNEX 2

Form of Solvency Certificate

[NAME OF THE PARENT]

[CORPORATE DETAILS]

(the “Parent”)

SOLVENCY CERTIFICATE

[DATE]

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section [        ] of the
Credit Agreement, dated as of                     ,         , among
[                    ] (the “Credit Agreement”). Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Credit Agreement.

I, [                     ], Chief Financial Officer of the Parent (after giving
effect to the Transactions), in that capacity only and not in my individual
capacity (and without personal liability), DO HEREBY CERTIFY on behalf of the
Parent that as of the date hereof, after giving effect to the consummation of
the Transactions (including the execution and delivery of both the Acquisition
Agreement and the Credit Agreement, the making of the Loans and the use of
proceeds of such Loans on the date hereof):

1. The fair value of the assets of the Parent and its Restricted Subsidiaries on
a consolidated basis will exceed their consolidated debts and liabilities,
subordinated, contingent or otherwise.

2. The present fair saleable value of the property of the Parent and its
Restricted Subsidiaries on a consolidated basis will be greater than the amount
that will be required to pay the probable liability on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured.

3. The Parent and its Restricted Subsidiaries on a consolidated basis will not
have unreasonably small capital with which to conduct the business in which they
are engaged as such business is now conducted and is proposed to be conducted as
of the Closing Date.

4. The Parent and its Restricted Subsidiaries on a consolidated basis will not
have incurred and do not intend to incur, or believe that they will incur, any
debts and liabilities, subordinated, contingent or otherwise, including current
obligations, that they do not believe that they will be able to pay (based on
their assets and cash flow) as such debts and liabilities become due (whether at
maturity or otherwise).

5. In reaching the conclusions set forth in this Certificate, the undersigned
has (i) reviewed the Credit Agreement, (ii) reviewed the financial statements
(including the pro forma financial

 

A-1-4



--------------------------------------------------------------------------------

statements) referred to in Section [        ] of the Credit Agreement (the
“Financial Statements”) and (iii) made such other investigations and inquiries
as the undersigned has deemed appropriate.

The undersigned is familiar with the financial performance and business of
Parent and its Restricted Subsidiaries.

6. For purposes of this certificate, the terms below shall have the following
definitions:

 

  (a) “fair value”

 

    The amount at which the assets (both tangible and intangible), in their
entirety, of the Parent and its Restricted Subsidiaries taken as a whole would
change hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

  (b) “present fair salable value”

 

    The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Parent and its Restricted
Subsidiaries taken as a whole are sold with reasonable promptness in an
arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

 

  (c) “stated liabilities”

 

    The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Parent and its Restricted Subsidiaries
taken as a whole, determined in accordance with GAAP consistently applied.

 

  (d) “contingent liabilities”

 

    The estimated amount of liabilities reasonably likely to result from pending
litigation, asserted claims and assessments, guaranties, uninsured risks and
other contingent liabilities of the Parent and its Restricted Subsidiaries taken
as a whole (but exclusive of such contingent liabilities to the extent reflected
in stated liabilities), as identified and explained in terms of their nature and
estimated magnitude by responsible officers of the Parent.

 

  (e) “The Parent and its Restricted Subsidiaries on a consolidated basis will
not have unreasonably small capital”

 

    For the period from the date hereof through the Maturity Date, the Parent
and its Restricted Subsidiaries taken as a whole is a going concern and has
sufficient capital to ensure that it will continue to be a going concern for
such period.

[Remainder of Page Intentionally Left Blank]

 

A-1-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

By:  

 

  Name:   Title:

 

A-1-6